Citation Nr: 0008045	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for an allergy disorder, 
claimed as chronic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1971 and from November 1971 to April 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of service connection for PTSD will be addressed in 
the REMAND portion of this decision.  


FINDING OF FACT

There has been no competent medical evidence of a nexus 
between a currently demonstrated allergic disorder, claimed 
as chronic rhinitis and service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for an allergic disorder, 
claimed as chronic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the service medical records shows that the veteran 
was not treated for a chronic allergic disorder while he was 
on active duty.  Rather, the records show that he received 
treatment for viral rhinitis in April 1971 and for viral 
syndrome in January 1972.  On examination for separation from 
service, no chronic allergic condition was described.  At 
that time, it was noted that he had been treated with 
antihistamines for asthma, shortness of breath, in November 
1972.  He had current problems.  Clinical evaluation of the 
lungs and chest was normal.  A chest X-ray study was 
negative.  

Medical records of treatment subsequent to service include 
the results of a VA compensation examination, dated in June 
1973 and VA outpatient treatment records dated from July 1973 
to July 1996, none of which show complaints of, or treatment 
for, an allergic disorder.  VA outpatient treatment records 
show that in July 1996 the veteran began an evaluation 
process of allergy testing.  The testing, which continued 
into 1997, does not include a medical opinion that relates 
any current allergies that the veteran may now have to 
service.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  While the veteran has given sworn testimony to 
the effect that he believes that there is a relationship 
between service and allergic condition, it is noted that he is 
a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

It must be emphasized that to be deemed well grounded, a claim 
must be supported by evidence, not just allegations.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
allergic condition and his period of active duty, his claim is 
not considered plausible and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  
ORDER

The claim for service connection for an allergic disorder, 
claimed as chronic rhinitis, is denied.  


REMAND

Regarding the issue of service connection for PTSD, it is 
noted that, at his hearing before a member of the Board in 
November 1999, the veteran indicated that he had been 
attending outpatient therapy for PTSD at the Miami, Florida, 
VA Medical Center (VAMC) since February 1997.  It is noted 
that records of this treatment have not been associated with 
the claims file.  Thus, there are  treatment records that may 
be available.  These records must be obtained prior to 
appellate consideration.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that if records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire them).

In view of this fact, the claim must be remanded for the 
following:

1.  The RO must insure that all records 
of treatment that the veteran has 
received at the VAMC since January 1997.  
Copies of all treatment records should be 
associated with the claims file.  

2.  The RO should make a determination as 
to whether the veteran's claim for 
service connection for PTSD is well 
grounded.  

3.  If The RO finds the claim for service 
connection for PTSD is well grounded, it 
should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  The RO should take customary measures 
to obtain copies of all the veteran's 
service records for incorporation in the 
claims file.  

5.  The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and request that 
that organization investigate and attempt 
to verify the alleged stressors.

6.  If a stressor(s) is verified, the 
veteran should be scheduled for an 
examination by a VA psychiatrist to 
determine if diagnosis of post-traumatic 
stress disorder is appropriate in light 
of the verified stressor.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The entire 
claims folder should be made available to 
the examiner. 

7.  When this action is completed, the 
claim should be reviewed by the RO.  
Should the decision remain adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 


